NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                   LAURIE ARORA, Petitioner/Appellant,

                                        v.

                   RAJEEV ARORA, Respondent/Appellee.

                           No. 1 CA-CV 16-0354 FC
                               FILED 3-7-2017


           Appeal from the Superior Court in Maricopa County
                          No. FC2015-051095
               The Honorable Roy C. Whitehead, Judge

                                  AFFIRMED


                                   COUNSEL

Burt Feldman & Grenier, Scottsdale
By Mary K. Grenier
Counsel for Petitioner/Appellant

Owens & Perkins, PC, Scottsdale
By Max Nicholas Hanson
Counsel for Respondent/Appellee
                           ARORA v. ARORA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge James P. Beene joined.


D O W N I E, Judge:

¶1           Laurie Arora (“Wife”) appeals from a decree of dissolution,
challenging the amount and duration of spousal maintenance awarded her
by the superior court. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Wife and Rajeev Arora (“Husband”) divorced in April 2016
after 23 years of marriage. The parties were able to resolve all issues
pre-trial except for spousal maintenance and attorneys’ fees.

¶3           At trial, Wife testified that physical limitations prevent her
from working full time, and she requested spousal maintenance of $4500 or
$5000 per month for eight years. Husband disputed Wife’s entitlement to
spousal maintenance and challenged the reasonableness of her claimed
monthly expenses. The superior court awarded Wife spousal maintenance
of $3000 per month for four years.

¶4          Wife timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(1).

                               DISCUSSION

¶5            We review an award of spousal maintenance for abuse of
discretion. Leathers v. Leathers, 216 Ariz. 374, 376, ¶ 9 (App. 2007). We view
the evidence in the light most favorable to sustaining the superior court’s
award and will affirm if there is any reasonable evidence to support it. Id.1


1      Wife suggests we must consider de novo whether the court
erroneously applied the statutory factors in setting the amount and
duration of the award. We disagree. The court’s balancing of the statutory
factors is a matter within its substantial discretion, and we apply a
deferential standard of review to that assessment. See Rainwater v.
Rainwater, 177 Ariz. 500, 502 (App. 1993).


                                      2
                           ARORA v. ARORA
                           Decision of the Court

¶6           The superior court found that Wife was entitled to spousal
maintenance because she “lack[ed] sufficient property to support herself.”
The court did not find that Wife cannot be self-sufficient through
appropriate employment. See A.R.S. § 25-319(A) (identifying four statutory
grounds for spousal maintenance award).

¶7             A spousal maintenance order “shall be in an amount and for
a period of time as the court deems just.” A.R.S. § 25-319(B). In setting the
amount and duration of an award, the court is to consider “all relevant
factors,” including 13 specifically enumerated factors. Id. Although the
superior court made specific findings regarding each statutory factor, Wife
contends it failed to properly consider evidence of physical limitations that
prevent full-time employment and asserts that the court’s findings do not
comport with the ultimate award. We conclude otherwise.

¶8             Wife has a Bachelor of Science degree in physical therapy and
is licensed to practice in Arizona. At the time of trial, she was employed as
a physical therapist, earning $40 per hour. Wife testified at one point that
she was working “anywhere from 24 to 30 hours” per week, but later
testified she was working 20–25 hours per week.2 Wife testified she was
not working additional hours because she was only certified by a few
insurance companies and could not treat all of her employer’s patients. She
explained that insurance companies require physical therapists to complete
a credentialing process before treating their insureds. Wife testified she was
completing the credentialing process to increase her patient load, and her
goal was to work 32 hours per week; on an annualized basis, she would
then be earning more than $5500 per month.

¶9           Wife testified she does not believe she can work full time in
her current occupation because she experiences pain, tingling, and
numbness in her arm, back, and leg, and these symptoms worsen when she
works long hours. In its ruling, the court noted that Wife has limited
earning potential in her current occupation.

¶10          Wife maintains the court erred in applying its findings
because she works only 20–24 hours per week, and her income is thus $3500
per month, not $5000. But the record contains evidence that Wife was


2      Wife’s February 2016 Affidavit of Financial Information (“AFI”) is
also inconsistent — stating in one place that she works 25–32 hours per
week and in another that she works 20–32 hours each week. Additionally,
contrary to her trial testimony, Wife’s AFI reflects that she has a gross
monthly income of $5200.


                                      3
                           ARORA v. ARORA
                           Decision of the Court

working up to 32 hours per week at the time of trial. Moreover, as
discussed, Wife testified she worked reduced hours because she was still
undergoing the credentialing process and claimed she intended to work 32
hours per week upon attaining those credentials. There was no evidence
Wife is physically unable to work 32 hours per week.

¶11             We also reject Wife’s assertion that the court erred by not
taking into account the time she would need to change to a less physically
demanding career. The court clearly considered that evidence, as it noted
twice in its findings that Wife had considered returning to school to obtain
an advanced degree that would allow her to be employed in a less
physically demanding field. The court also found that four years of
maintenance “will allow Wife the time that she needs to secure additional
employment and arrange for any training she needs to secure appropriate
employment.”

¶12          Although reasonable minds might differ regarding the
amount and duration of the award, “[a] difference in judicial opinion is not
synonymous with ‘abuse of discretion.’” Quigley v. City Court, 132 Ariz. 35,
37 (App. 1982); see also Stevenson v. Stevenson, 132 Ariz. 44, 46 (1982)
(appellate court will affirm spousal maintenance award if any reasonable
construction of the evidence justifies it). The superior court properly
considered the A.R.S. § 25-319(B) factors, and its rulings are supported by
competent evidence. Leathers, 216 Ariz. at 376, ¶ 9.

                             CONCLUSION

¶13          For the foregoing reasons, we affirm the spousal maintenance
award. Husband requests an award of attorneys’ fees and costs on appeal
pursuant to A.R.S. § 25-324. In the exercise of our discretion, we deny his




                                     4
                         ARORA v. ARORA
                         Decision of the Court


 request. Husband, however, is entitled to recover his taxable costs on
appeal upon compliance with Arizona Rule of Civil Appellate Procedure
21.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      5